Citation Nr: 1138389	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-16 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to March 30, 2007, for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDING OF FACT

The Veteran's PTSD did not meet the criteria for a 100 percent rating prior to March 30, 2007, and the Veteran was employed for most of the time prior to March 30, 2007.


CONCLUSION OF LAW

The criteria have not been met for an effective date prior to March 30, 2007, for the award of a 100 percent rating for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

This appeal arises from the Veteran's disagreement with the assignment of an effective date following the grant of an increased rating.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Generic notice provided in the rating decision and statement of the case (SOC) has already provided the claimant with the notice of the law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  

As to the duty to assist, VA has associated with the claims folder the Veteran's VA treatment records and private medical records.  The Veteran has been provided VA medical examinations.  The Veteran has not asserted, and the record does not indicate, that there are any additional pertinent records obtainable that are pertinent to his claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Legal Criteria

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The regulation, 38 U.S.C.A. § 5110(b)(2), provides that, in cases involving a claim for an increased evaluation, the effective date will be the earliest date as of which it was factually ascertainable that an increase in disability occurred if the claim is received within one year from such date.  See also 38 C.F.R. § 3.400(o)(2) (providing that, if the claim is not received within one year from such date, the effective date is the date of receipt claim); Harper v. Brown, 10 Vet. App. 125, 126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is applicable only where the increase in disability precedes the filing of the claim and the claim is received within one year of the increase).  

As such, determining whether an effective date assigned for an increased evaluation is proper under the law requires (1) a determination of the date of the receipt of the claim for the increased evaluation, and (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan v. Gober, 10 Vet. App. 511, 521 (1992).

III.  History and Analysis

In August 2003, service connection was granted for PTSD, and a 30 percent evaluation was assigned.  In July 2006, a statement of the case was issued wherein the RO granted the Veteran an increased rating of 50 percent from July 1, 2004, and a 70 percent rating from August 17, 2005.  On March 30, 2007, the Veteran submitted a claim for an increased rating.  The October 2007 rating decision on appeal granted the Veteran a 100 percent rating for PTSD, effective from March 30, 2007.

In this case the Board does not find that the Veteran met the criteria for a 100 percent rating for PTSD at any time prior to March 30, 2007.  Disability due to PTSD is rated under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the criteria found at Diagnostic Code 9411, a 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The medical evidence of record in the year prior to receipt of the Veteran's March 30, 2007, claim for an increased rating does not show that the Veteran met the criteria for a 100 percent rating for PTSD.  On VA examination in May 2006 the Veteran's appearance and hygiene were normal.  His behavior was appropriate.  His communication and speech were normal.  There were no panic attacks, delusions, hallucinations, or ritualistic obsessions.  There was no suicidal or homicidal ideation.  The PTSD symptoms identified by the examination, such as depression, anxiety, thoughts of Vietnam, absent abstract thinking, and moderately abnormal memory, do not reflect 100 percent impairment.  The examiner opined that the Veteran had difficulty establishing and maintaining work and social relationships.  He did not indicate that the Veteran had total occupational impairment.  

The Board further notes that on a VA Form 21-8940 received from the Veteran in April 2007 indicated that he had been working full time from January 2006 to March 2007.  The claims file reveals that the Veteran was employed at a college during that time as the Director of Admissions and Records.  

A February 2007 letter from the Veteran's employer at that time reveals that the Veteran was going to be fired due to racial jokes and slurs, gender discrimination, disrespect for others, and inappropriate statements around women.  There is no indication from the letter that PTSD symptoms resulted in the Veteran's termination.

In this case there is no evidence indicating that the Veteran met the criteria for a 100 percent rating for PTSD in the year prior to the March 30, 2007, receipt of his claim for an increased rating.  Accordingly, the preponderance of the evidence is against his claim and an effective date prior to March 30, 2007, for the assignment of a 100 percent rating for PTSD is not warranted.  38 C.F.R. § 3.400.







ORDER

Entitlement to an effective date prior to March 30, 2007, for the assignment of a 100 percent rating for PTSD is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


